STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 30, 2020
              Plaintiff-Appellee,

v                                                                  No. 344822
                                                                   Kent Circuit Court
TIMOTHY BYRON-ROSS KINCADE,                                        LC No. 17-005282-FH

              Defendant-Appellant.


Before: MARKEY, P.J., and GLEICHER and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, Timothy Kincade, appeals as of right his jury trial convictions of carrying a
concealed weapon, MCL 750.227(2); felon in possession of a firearm, MCL 750.224f(5); felon
in possession of ammunition, MCL 750.224f(6); possession of a firearm during the commission
of a felony (felony-firearm) MCL 750.227b; and possession of a controlled substance less than
25 grams, MCL 333.7403(2)(a)(v). For the reasons stated in this opinion, we affirm.

                                       I. BASIC FACTS

        In May 2017, an officer with the Grand Rapids Police Department conducted surveillance
on a residence suspected of being a drug house. Kincade was observed at the residence, and it
appeared to the officer conducting the surveillance that Kincade was “well-known” and “in
charge.” Kincade left the residence on foot, but later returned driving a vehicle owned by one of
his relatives. Another man at the residence, Chester Taylor, got into the vehicle with Kincade
and they both departed. Shortly thereafter another officer observed Kincade turn without using
his turn signal. As a result, a third officer initiated a traffic stop. Kincade did not have his
driver’s license with him, so the officer asked him to step out of the vehicle. Kincade, however,
locked the doors and attempted to roll up the window. The officer was able to unlock the door
and informed Kincade that he was under arrest. In response, Kincade “starting moving” toward
the center console of the vehicle and also made a motion toward his left coat pocket. He was
pulled from the vehicle. The police discovered a clear, plastic bag with a “white rock like
substance” in Kincade’s hand. In addition, a backpack was found behind the front passenger
seat. Inside the backpack was “a very large chunk of white substance,” a digital scale, a box of
ammunition for a 25-caliber pistol, and a nine-millimeter handgun. A box of ammunition for a
nine-millimeter handgun was discovered in the trunk of the vehicle.



                                               -1-
        The white substance in the bag Kincade was holding when he was arrested was
determined to be 6.551 grams of cocaine. The white substance in the backpack was determined
to be 13.738 grams of cocaine. In addition, a crime scene technician took a trace DNA swab
from the handgun, the magazine in the gun, and the cartridges that were in the magazine. The
swab was sent to the Michigan State Police crime lab, and a forensic scientist concluded that
there were two strands of DNA on it. The forensic scientist testified that “[b]ased on the DNA
results from the swab of the pistol, magazine and cartridges, it’s at least 7.0 billion times more
likely it originated from Kincade and an unrelated individual than if it originated from two
unrelated unknown individuals.”

                                         II. HEARSAY

                                 A. STANDARD OF REVIEW

        Kincade argues that the trial court abused its discretion by admitting hearsay evidence
against him. This Court reviews for an abuse of discretion the trial court’s admission of
evidence. People v Duenaz, 306 Mich. App. 85, 94; 854 NW2d 531 (2014). “A court abuses its
discretion when it selects an outcome that is outside the range of reasonable and principled
outcomes.” People v Waclawski, 286 Mich. App. 634, 645; 780 NW2d 321 (2009).

                                         B. ANALYSIS

       Kincade argues that the following exchange between himself and the mother of his
children contains inadmissible hearsay:

               Woman. You said they got everything in your pocket?

               Kincade. And in the backpack.

                                                * * *

               Woman. What was in the backpack?

               Kincade. [inaudible response]

               Woman. Jesus.

Hearsay, however, is “a statement, other than the one made by the declarant while testifying at
the trial or hearing, offered in evidence to prove the truth of the matter asserted.” MRE 801(c).
“A ‘statement’ is (1) an oral or written assertion or (2) nonverbal conduct of a person, if it is
intended by the person as an assertion.” MRE 801(a). Therefore, for spoken words to qualify as
a “statement” under the hearsay rules, the words must contain an assertion of fact that is—when
made—“[]capable of being true or false.” People v Jones (On rehearing after remand), 228
Mich. App. 191, 204-205; 579 NW2d 82 (1998), mod in part on other grounds 458 Mich. 862
(1998); see also United States v Rivera, 780 F3d 1084, 1092 (CA 11, 2015) (recognizing that
neither “non-assertive statements that are incapable of being true or false” nor “statements that
are indisputably false” qualify as hearsay). By nature, questions are not assertions of fact. As a
result, the woman’s questions “You said they got everything in your pocket?” and “What was in

                                               -2-
the backpack” are not hearsay. They are questions that are incapable of being true or false and
they cannot be offered for the truth of the matter asserted because no matter was, in fact,
asserted. The questions were merely used to give context to the assertions of fact—the
statements—spoken by Kincade during the conversation, i.e., that the police obtained everything
in the backpack and his response to the question of what was in the backpack. Similarly,
although a spoken name can constitute hearsay, when viewed in light of the conversation, it is
plain that by speaking the name “Jesus,” the woman was not making any assertion of fact that
was capable of being either true or false. Rather, she was responding to Kincade’s answer
regarding the contents of the backpack. Because none of the woman’s spoken words are
“statements” under MRE 801(a), they cannot constitute hearsay under MRE 801(c).1 The trial
court did not abuse its discretion by admitting the woman’s spoken words.

                            II. SUFFICIENCY OF THE EVIDENCE

                                 A. STANDARD OF REVIEW

       Kincade next argues that there was insufficient evidence to convict him of carrying a
concealed weapon, felon in possession of a firearm, felon in possession of ammunition, and
felony-firearm. Challenges to the sufficiency of the evidence are reviewed de novo and “in the
light most favorable to the prosecution to determine whether a rational trier of fact could have
found the essential elements of the crime to have been proved beyond a reasonable doubt.”
People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011).

                                         B. ANALYSIS

        Kincade only challenges the “possession” element of his convictions for felon in
possession of a firearm, felon in possession of ammunition, carrying a concealed weapon, and
felony-firearm. “Possession” of a firearm is an element of felon in possession of a firearm and
felony-firearm. People v Barbee, 325 Mich. App. 1, 12 n 4; 923 NW2d 601 (2018). Further, the
“carrying” element of carrying a concealed weapon “has been equated to possession.” Id. And
“possession” of ammunition is an element of felon in possession of ammunition. MCL
750.224f(3), (4). In order to prove possession of a firearm, the prosecution can prove either
actual possession or constructive possession. People v Minch, 493 Mich. 87, 91; 825 MW2d 560
(2012). “[A] person has constructive possession if he knowingly has the power and the intention
at a given time to exercise dominion or control over a thing, either directly or through another
person or persons . . . .” People v Flick, 487 Mich. 1, 14; 790 NW2d 295 (2010) (quotation
marks and citation omitted). “Possession can be established with circumstantial or direct
evidence, and the ultimate question of possession is a factual inquiry to be answered by the jury.”
Id. (quotation marks and citation omitted). With regard to articles like firearms, our Supreme
Court “has described constructive possession . . . as when there is proximity to the article
together with indicia of control.” Id. (quotation marks and citation omitted).



1
  Kincade’s statements in response to the questions were party-opponent admissions, MRE
801(d)(2)(A), so although they were statements they were, by definition, not hearsay.


                                                -3-
        Here, the gun and ammunition were located behind the front passenger seat in a backpack
in a vehicle driven by Kincade and owned by one of his relatives. Taylor, the only other
occupant of the vehicle, was not seen entering the vehicle with the backpack. In addition,
Kincade stated that the police got everything “in the backpack,” which allows for an inference
that he was aware of the backpack and of its contents. Further, based on the exchange between
Kincade and the mother of his children, the jury could infer that Kincade was aware of its
contents and that its contents were something shocking enough to prompt the woman to exclaim
“Jesus.” Finally, based on the DNA swab of the pistol, a forensic scientist opined that it was “at
least 7.0 billion times more likely” that the DNA on the gun originated in part from Kincade.
Viewing the above evidence in the light most favorable to the jury’s verdict, there is sufficient
evidence to support the jury’s finding that Kincade possessed the gun and the ammunition.

                               IV. INEFFECTIVE ASSISTANCE

                                 A. STANDARD OF REVIEW

        Kincade next argues that his lawyer was ineffective for a number of reasons. He
preserved this issue for appeal by moving for an evidentiary hearing on the ground that his
lawyer’s performance amounted to ineffective assistance. See People v Sabin (On Second
Remand), 242 Mich. App. 656, 658; 620 NW2d 19 (2000). However, because the motion for an
evidentiary hearing was denied, our review is limited to mistakes apparent on the record. People
v Payne, 285 Mich. App. 181, 188; 774 NW2d 714 (2009). In reviewing a claim of ineffective
assistance, this Court should not “substitute [its] judgment for that of counsel on matters of trial
strategy” or “use the benefit of hindsight when assessing counsel’s competence.” People v
Unger, 278 Mich. App. 210, 242-243; 749 NW2d 272 (2008).

                                         B. ANALYSIS

        The defendant has the burden of establishing that he was denied effective assistance of a
defense lawyer. People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). The defendant must show
that his lawyer’s “performance was objectively deficient” and “that the deficiencies prejudiced
the defendant.” People v Randolph, 502 Mich. 1, 9; 917 NW2d 249 (2018). To satisfy the first
requirement, the defendant “must overcome the strong presumption that [his lawyer’s]
performance was born from a sound trial strategy.” People v Trakhtenberg, 493 Mich. 38, 52;
826 NW2d 136 (2012). “An attorney’s decision whether to retain witnesses, including expert
witnesses, is a matter of trial strategy.” Payne, 285 Mich. App. at 190. Further, a lawyer’s failure
to call an expert witness amounts to ineffective assistance “only when it deprives the defendant
of a substantial defense.” Id. (quotation marks and citation omitted). To satisfy the second
requirement, the defendant “must show that, but for [his lawyer’s] deficient performance, a
different result would have been reasonably probable.” People v Armstrong, 490 Mich. 281, 290;
806 NW2d 676 (2011). “Failing to advance a meritless argument or raise a futile objection does
not constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich. App. 192, 201;
793 NW2d 120 (2010).

        In this case, the prosecution subpoenaed a forensic scientist to testify regarding the DNA
on the swab from the firearm found in the backpack. The scientist explained that there were two
strands of DNA on the gun, and opined that it was “at least 7.0 billion times more likely it

                                                -4-
originated from Kincade and an unrelated individual than if it originated from two unrelated
unknown individuals.” On cross-examination, Kincade’s lawyer told the forensic scientist that
he would “have to help [her] out” by explaining the different types of DNA analysis tests. She
also stated that the forensic scientist would have to help her understand the evidence because she
“literally” did not understand DNA analysis. On appeal, Kincade contends that his lawyer’s
comments demonstrate that she was not prepared for trial and was not prepared to meet the DNA
evidence presented by the prosecution.

         However, notwithstanding her claim that she literally knew knowing about DNA and
required the forensic scientist to help her out, Kincade’s lawyer effectively cross-examined the
forensic scientist. For example, she elicited testimony that the quantity of DNA on the swab of
the pistol was .0192 nanograms of DNA even though forensic experts normally try to obtain .05
nanograms of DNA. The forensic scientist further admitted that .0192 “was lower than [the] best
target area for a quantity of DNA,” which may affect the “quality of the DNA profile . . . .”
Finally, despite her self-proclaimed lack of knowledge of DNA evidence, Kincade’s lawyer
introduced the concept of “touch DNA” by asking the forensic scientist if it was possible for a
person to have DNA on an object that he or she had never touched. The scientist agreed that,
hypothetically, a person’s DNA could show up on an object that he or she had never touched.
On further questioning from Kincade’s lawyer, the forensic scientist testified that if a person had
sweaty hands and “lots of skin cells” that person could transfer his or her DNA to a second
person and that second person could transfer the first person’s DNA to another object such as a
pen. Given the extensive cross-examination, it is plain that Kincade’s lawyer had familiarity
with DNA evidence. In context, her declaration that she knew “literally” nothing and needed
help to understand the evidence is not indicative of incompetence. Instead, it suggests that her
trial strategy was to encourage the forensic scientist to explain the shortfalls of his DNA analysis
in terms understandable to the jury (who likely knew little about DNA evidence). In sum, based
on this record, Kincade has not overcome the presumption that his trial lawyer’s decision to
cross-examine the prosecution’s witness rather than to call another expert witness was a matter
of sound trial strategy. See Payne, 285 Mich. App. at 190. Nor has he demonstrated that his
lawyer was unprepared to effectively challenge the prosecution’s DNA evidence.

         Kincade next suggests that his defense lawyer’s performance was constitutionally
deficient because she did not retain an expert to explain to the complicated science of “touch
DNA” to the jury. He contends that “a DNA expert could have explained that the DNA was
touch DNA and [that the DNA] did not confirm that the gun was his beyond a reasonable doubt.”
He has not, however, made an offer of proof establishing the factual basis for this claim because
nothing on the record reveals the existence of an expert who would have testified that the DNA
on the gun was “touch DNA,” as opposed to possibly being “touch DNA.” Kincade’s lawyer’s
trial strategy was to introduce the concept of “touch DNA” through the prosecution’s witness in
order to cast doubt on the prosecution’s theory of the case. That decision was a strategic matter
that does not constitute ineffective assistance.

        Next, Kincade contends that his lawyer was “distracted and did not pay attention to his
case.” He claims “that at one point [his lawyer] asked the judge if she could withdraw and the
judge told her she should stay on the case.” Yet, Kincade has not identified any specific instance
of his lawyer being distracted or not paying attention at trial. See People v Bass, 317 Mich. App.
241, 276 (2016). Additionally, none of the transcripts in the lower court record support his

                                                -5-
assertion that his lawyer attempted to withdraw from the case. See id. Accordingly, Kincade has
not established the factual basis of his claim that his lawyer was constitutionally deficient
because she was distracted, inattentive, and alleged asked to withdraw from the case.

       Next, Kincade argues that he was denied effective assistance because his lawyer failed to
object to the trial court’s jury instructions and verdict form. The verdict form provided in
relevant part:




During deliberations, the jury asked the trial court, “If we cannot 100 percent agree on count one,
then do we have to agree on a lesser charge?” In response, the judge instructed the jury that it
“may only check one of the boxes down there.” The trial court also told the jury that “a verdict
in a criminal case must be unanimous.”

        Kincade asserts that the combination of the verdict form and the court’s instructions to
the jury deprived the jury of the opportunity to find him not guilty of possession of a controlled
substance. We disagree. Defendants are “entitled to have a properly instructed jury consider the
evidence against [them].” People v Wade, 283 Mich. App. 462, 467; 771 NW2d 447 (2009).
However, even if the trial court presents “somewhat imperfect” jury instructions, they “are not
erroneous if they fairly present the issues for trial and sufficiently protect the defendant’s rights.”
People v McLaughlin, 258 Mich. App. 635, 668; 672 NW2d 860 (2003). “The verdict form is
treated as, essentially, part of the package of jury instructions.” People v Eisen, 296 Mich. App.
326, 330; 820 NW2d 299 (2012). Defendants are “deprived of [their] constitutional right to a
jury trial when the jury is not given the opportunity to return a general verdict of not guilty.”
Wade, 283 Mich. App. at 467.

        Here, a plain reading of the verdict form shows that the jury could return a general
verdict of not guilty, a verdict of guilty of unlawful possession of a controlled substance with
intent to deliver, or a verdict of guilty of unlawful possession of a controlled substance. The
court’s response to the jury’s question instructed that any guilty verdict had to be unanimous and
that they had to select one of the three boxes on the verdict form. One of the boxes allowed the
jury to find that Kincade was “not guilty.” Ultimately, the jury instructions, even when coupled
with the verdict form, allowed the jury the opportunity to return a general verdict of not guilty.
Further, although the jury was instructed that its verdict must be unanimous, it was never
instructed that it had to return a guilty verdict. Because the verdict form was not defective, any
objection to it would have been futile. Ericksen, 288 Mich. App. at 201. Likewise, because the
instructions did not deprive the jury of the opportunity to return a not guilty verdict, any


                                                 -6-
objection to the instructions would have also been futile. See id. Therefore, Kincade’s lawyer
was not ineffective for failing to object to the verdict form and jury instructions.

                            V. PROSECUTORIAL MISCONDUCT

                                 A. STANDARD OF REVIEW

        Kincade also argues that the prosecutor’s mischaracterization of evidence in his closing
argument amounted to prosecutorial misconduct. Additionally, he argues that his lawyer’s
failure to object to the mischaracterization amounted to ineffective assistance. Because Kincade
failed to preserve the issue of prosecutorial misconduct for appeal, we review this issue for plain
error. People v Watson, 245 Mich. App. 572, 586; 629 NW2d 411 (2001).

                                         B. ANALYSIS

        “[A]llegations of prosecutorial misconduct are considered on a case-by-case basis, and
the reviewing court must consider the prosecutor’s remarks in context.” People v Bennett, 290
Mich. App. 465, 475; 802 NW2d 627 (2010). A prosecutor’s statement must be “evaluated in
light of defense arguments and the relationship they bear to the evidence admitted at trial to
determine whether a defendant was denied a fair and impartial trial.” People v Brown, 267 Mich
App 141, 152; 703 NW2d 230 (2005). In general, prosecutors have “great latitude regarding
their arguments and conduct.” People v Bahoda, 448 Mich. 261, 282; 531 N.W.2d 659 (1995)
(quotation marks and citation omitted).

         In this case, Kincade argues that the prosecutor mischaracterized the evidence by arguing
that the backpack must have been Kincade’s, by arguing that Kincade’s DNA established “actual
physical control” over the firearm in the backpack, and by asserting that the house surveilled by
the police was a “drug house.” His contentions lack merit. The evidence allowed an inference
that the backpack belonged to Kincade. He was driving the vehicle that it was located in, the
other occupant was not seen entering the vehicle with a backpack, and Kincade’s statements in
the jail call indicated that he was familiar with the backpack and its contents. Further, there was
evidence to support that Kincade had actual physical control over the gun given that a forensic
scientist opined his DNA was likely on the firearm. Finally, there was testimony that the house
being surveilled was, in fact, a drug house. A prosecutor’s argument does not constitute
prosecutorial misconduct when he or she makes “a rational argument based on the evidence and
common experience.” People v Ackerman, 257 Mich. App. 434, 450; 669 NW2d 818 (2003).
Further, a prosecutor may “argue the evidence and all reasonable inferences from the evidence as
it relates to [his] theory of the case.” Bahoda, 448 Mich. at 282 (quotation marks and citation
omitted). Although the inferences the prosecutor argued were not characterized in a manner
favorable to the defense that does not render them improper arguments. Thus, there was no
prosecutorial misconduct in this case. And, because the prosecutor’s statements were proper,
Kincade’s lawyer was not ineffective for failing to object. See Ericksen, 288 Mich. App. at 201.

       Affirmed.

                                                            /s/ Jane E. Markey
                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Michael J. Kelly
                                                -7-